                                          Case 3:19-cv-05711-EMC Document 88 Filed 08/13/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ABANTE ROOTER AND PLUMBING,                         Case No. 19-cv-05711-EMC
                                         INC.,
                                   8
                                                        Plaintiff,                           ORDER REQUESTING INFORMATON
                                   9                                                         FROM THE PARTIES
                                                  v.
                                  10                                                         Docket No. 87
                                         TOTAL MERCHANT SERVICES, LLC,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          Before the Court will approve the parties’ Notice of Voluntary Dismissal of Action With

                                  16   Prejudice as to Plaintiff and Without Prejudice as to the Putative Class, Docket No. 87, the Court

                                  17   requests information from the parties about the scope and nature of the publicity associated with

                                  18   this putative class action. As Federal Rule of Civil Procedure 23(e) compels: “A class action

                                  19   shall not be dismissed or compromised without the approval of the court, and notice of the

                                  20   proposed dismissal or compromise shall be given to all members of the class in such manner as the

                                  21   court directs.” This requirement “is to protect the interests of absent plaintiffs before permitting

                                  22   dismissal.” Schultzen v. Woodbury Cent. Cmty. Sch. Dist., 217 F.R.D. 469, 470 (N.D. Iowa 2003).

                                  23   Although “the class has not been certified . . . ‘[t]his requirement [to act as the guardian of the

                                  24   rights of class members still] applies.’” Id. (citing Diaz v. Trust Territory of Pacific Islands, 876

                                  25   F.2d 1401, 1407 (9th Cir. 1989)); see also Tombline v. Wells Fargo Bank, N.A., No. 13-CV-

                                  26   04567-JD, 2014 WL 5140048, at *2 (N.D. Cal. Oct. 10, 2014) (noting that “this Court will follow

                                  27   Diaz” to evaluate the proposed dismissal as “this approach is consistent with Rule 23(e) as it exists

                                  28   today”). Thus, in order to ensure that the interests of the absent plaintiffs are appropriately
                                          Case 3:19-cv-05711-EMC Document 88 Filed 08/13/21 Page 2 of 2




                                   1   safeguarded, and to safeguard against any misplaced reliance on this suit and any consequential

                                   2   tolling of the statute of limitations, the parties shall file by August 20, 2021, a description of the

                                   3   scope of publicity and nature of the information shared with the public and putative class members

                                   4   about this case.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: August 13, 2021

                                   9

                                  10                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  11                                                      United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
